MORROW, Circuit Judge.
The plaintiff in error was indicted in the court below with Edward B. Perrin for a conspiracy to defraud the United States.
This case was heard upon objections to the indictment upon the record filed by his codefendant, Edward B. Perrin, No. 1,541. The only question raised in this case is the sufficiency of the indictment.
We held in the Perrin Case (just decided) 169 Fed. 17, that the indictment is sufficient; and upon the law of that case the judgment in this case is affirmed.